          Case 5:02-cr-00070-D Document 204 Filed 12/28/20 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                      )
                                               )
                     Plaintiff,                )
vs.                                            )   Case No. CR-02-70-D
                                               )
EUGENE ISIAH ROBERTS,                          )
                                               )
                     Defendant.                )


                                         ORDER

       Before the Court is Defendant’s pro se Motion for the Imposition of a Reduced

Sentence Under the Fair Sentencing Act and Pursuant to the First Step Act Section 404(a)

and (b) [Doc. No. 195].    The government has filed its Response [Doc. No. 198] and, in so

doing, has pointed out that the Federal Public Defender was appointed to represent

Defendant for the purpose of seeking sentencing relief under Section 404 of the First Step

Act.   See Order Appointing Counsel [Doc. No. 191]; see also General Order G.O. 19-1.

Also, Susan M. Otto has entered her appearance [Doc. No. 192] as counsel for Defendant.

       Because Defendant is represented by counsel, a pro se filing is generally not

appropriate, but the Court has discretion to permit it.    See United States v. Hernandez-

Mejia, 406 F. App’x 330, 335 (10th Cir. 2011) (“Although . . . a criminal defendant does

not have a constitutional right to a hybrid form of representation, district courts nonetheless

have discretion to accept pro se filings made by represented defendants.”) (internal

quotations and citations omitted).   Under the circumstances presented, the Court elects to

entertain Defendant’s pro se Motion but will authorize his appointed counsel to file a reply
              Case 5:02-cr-00070-D Document 204 Filed 12/28/20 Page 2 of 2




brief in order to supplement the Motion as appropriate and to address the government’s

position. 1

       IT IS THEREFORE ORDERED that Defendant, through counsel, is directed to

file a reply brief regarding his Motion for sentencing relief not later than January 29, 2021.

       IT IS SO ORDERED this 28th day of December, 2020.




       1
        Defendant recently filed a reply brief on his own behalf [Doc. No. 203], but under
LCrR12.1(c), “[r]eply briefs are permitted only with leave of court.”
                                                2
